      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 1 of 24 Page ID #:1




1    Kenneth A. Sansone, SBN 319982
2    ksansone@slenvironment.com
     Seth D. Mansergh, SBN 274892
3    smansergh@slenvironment.com
     SL ENVIRONMENTAL LAW GROUP, PC
4    175 Chestnut Street
5    San Francisco, CA 94133
     Telephone: (415) 348-8300
6    Facsimile: (415) 348-8333
7
     Attorneys for Plaintiff DOLE PACKAGED FOODS, LLC
8
                              UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
       DOLE PACKAGED FOODS, LLC,                   Case No. 2:21-cv-02958
12
                      Plaintiff,                   PLAINTIFF DOLE PACKAGED
13                                                 FOODS, LLC’S COMPLAINT FOR
                v.                                 DAMAGES AND OTHER RELIEF:
14
       THE DOW CHEMICAL COMPANY;                   (1) STRICT PRODUCTS LIABILITY
15     SHELL OIL COMPANY, also doing                  (DESIGN DEFECT);
       business as SHELL CHEMICAL                  (2) STRICT PRODUCTS LIABILITY
16     COMPANY; and DOES 1 through                    (FAILURE TO WARN)
       300, INCLUSIVE,                             (3) NUISANCE;
17                                                 (4) TRESPASS; and
                      Defendants.                  (5) NEGLIGENCE.
18
19                                                 WITH DEMAND FOR JURY TRIAL
20
           Plaintiff DOLE PACKAGED FOODS, LLC hereby alleges as follows, based on
21
     information and belief and investigation of counsel:
22
                                   I.   SUMMARY OF THE CASE
23
           1.        Plaintiff DOLE PACKAGED FOODS, LLC (“Plaintiff”) owns and
24
     operates a water system that it uses to provide drinking water to employees and others
25
     at its facility in Atwater, California (the “Facility”). Plaintiff seeks to recover by this
26
     action the substantial costs necessary to protect its employees and restore one or more
27
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       1
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 2 of 24 Page ID #:2




1    of its potable water supply wells, located in Atwater, California, which are
2    contaminated by the chemical 1,2,3-trichloropropane (“TCP”).
3          2.     TCP is a highly toxic substance that is an ingredient, component,
4    constituent, contaminant and/or impurity in certain commercial products. In years
5    past, TCP, and/or products containing TCP, were applied, released, discharged and/or
6    disposed of by others in the vicinity of certain drinking water production wells owned
7    and operated by Plaintiff. TCP has migrated through the subsurface and into the
8    groundwater, and now contaminates the water pumped from Plaintiff’s wells.
9    Because of the risks that TCP poses to human health, the State of California has
10   banned TCP in drinking water except at very low levels.
11         3.     The defendants in this action are the manufacturers, distributors and
12   releasers of the TCP and/or TCP-containing products that caused the contamination of
13   Plaintiff’s wells. Among other things, the manufacturer defendants knowingly and
14   willfully manufactured, promoted, and sold TCP and products containing TCP, when
15   they knew or reasonably should have known that this harmful compound would reach
16   groundwater, pollute drinking water supplies, render drinking water unusable and
17   unsafe, and threaten the public health and welfare, as it has done with respect to
18   Plaintiff’s water supply.
19         4.     Plaintiff files this lawsuit to recover compensatory and all other damages,
20   including all necessary funds to compensate Plaintiff for the costs of designing,
21   constructing, installing, operating and maintaining the treatment facilities and
22   equipment required to comply with state and federal safe drinking water laws and to
23   remove TCP from its water supply, and to ensure that the responsible parties bear such
24   expense, rather than Plaintiff.
25                                     II. THE PARTIES
26         5.     Plaintiff is a limited liability company organized and existing under
27   California law, with its principal place of business at 3059 Townsgate Road, Suite
28   400, Westlake Village, California. Plaintiff’s sole member is Dole International
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       2
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 3 of 24 Page ID #:3




1    Holdings, Inc., a Japanese corporation, with its principal place of business at 5-1, Kita
2    Aoyama 2-chome, 8th Floor, Minato-ku, Tokyo, Japan.
3          6. Plaintiff owns and operates a water system, which includes, among other
4    elements, drinking water production wells which draw from one or more groundwater
5    aquifers, associated pumping, storage, treatment and distribution facilities and
6    equipment, all of which will be referred to collectively in this Complaint as Plaintiff’s
7    “Water System.” Plaintiff provides potable water through its Water System to
8    employees and others at the Facility. Among other things, Plaintiff’s Water System
9    includes the right of Plaintiff to extract and use groundwater for drinking water
10   supplies from its wells. Plaintiff has a significant property interest in the waters it
11   extracts and uses from its wells. The past, present and continuing contamination of
12   such waters by TCP constitutes physical injury to such waters for which Plaintiff is
13   entitled to, and Plaintiff hereby does, seek damages and other appropriate relief.
14         7.     The following defendants designed, manufactured, formulated, marketed,
15   promoted, distributed, sold (directly or indirectly), applied, discharged, disposed of
16   and/or released the TCP and/or products containing the TCP that contaminates
17   Plaintiff’s wells and water supply:
18         8.     Defendant THE DOW CHEMICAL COMPANY (“Dow Chemical”) is a
19   Delaware corporation with its principal place of business in Midland, Michigan,
20   which at all times relevant to this action was doing business in California.
21         9.     Defendant SHELL OIL COMPANY, individually and doing business as
22   SHELL CHEMICAL COMPANY (“Shell”) is a Delaware corporation with its
23   principal place of business in Houston, Texas, which at all times relevant to this action
24   was doing business in California.
25         10.    The names and capacities, whether individual, corporate or otherwise, of
26   defendants named herein as DOES 1 through 300, inclusive, are unknown at this time
27   to Plaintiff who therefore sues said defendants by such fictitious names. Plaintiff will
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       3
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 4 of 24 Page ID #:4




1    amend the Complaint to show the true names and capacities of said defendants when
2    their identities and capacities have been ascertained.
3          11.    The defendants named in paragraphs 8-9 above and defendant DOES 1
4    through 300, inclusive, are referred to collectively herein as “Defendants.”
5          12.    Defendants Dow and Shell and DOES 1 through 100, inclusive, are
6    referred to collectively herein as “Manufacturer Defendants.”
7          13.    DOES 101 through 200, inclusive, are referred to collectively herein as
8    “Distributor Defendants.”
9          14.    DOES 201 through 300, inclusive, are referred to collectively herein as
10   “Owner/Operator Defendants.”
11         15.    When reference is made in this Complaint to any act or omission of any
12   of the Defendants, it shall be deemed that the officers, directors, agents, employees or
13   representatives of the Defendants committed or authorized such act or omission, or
14   failed to adequately supervise or properly control or direct their employees while
15   engaged in the management, direction, operation or control of the affairs of
16   Defendants, and did so while acting within the scope of their duties, employment or
17   agency.
18                           III.   JURISDICTION AND VENUE
19         16.    This court has jurisdiction over this matter because Plaintiff is a citizen of
20   a foreign state, each of the defendants is a citizen of a State, and the amount in
21   controversy, in excess of interest and costs, exceeds $75,000.
22         17.    This Court has jurisdiction over Defendants because, based on
23   information and belief, each is a corporation or other business that has sufficient
24   minimum contacts in California or otherwise intentionally avails or availed itself of
25   the California market either through the distribution or sale of products containing
26   TCP in the State of California or by having a manufacturing, distribution or other
27   facility located in California so as to render the exercise of jurisdiction over it by
28   courts in this state consistent with traditional notions of fair play and substantial
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       4
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 5 of 24 Page ID #:5




1    justice.
2           18.    Venue is proper in this district because this State has more than one
3    judicial district, the defendants are corporations subject to personal jurisdiction in this
4    State, and the contacts of each defendant in this district would be sufficient to subject
5    it to personal jurisdiction if this district were a separate State, such that the defendants
6    are deemed to reside in this district.
7         IV.     ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION
8    A.     The Contaminant: TCP.
9           19.    TCP does not occur naturally. Rather, TCP is and/or was produced as a
10   byproduct of certain chemical processes used to produce allyl chloride,
11   epichlorohydrin and synthetic glycerin, which, in turn, are and/or were used in
12   connection with the manufacture of certain commercial products. TCP is also known
13   as allyl trichloride, glycerol trichlorohydrin, and/or trichlorohydrin. Because only
14   certain large-scale industrial chemical processes involving heat and chlorine produce
15   TCP, only a few companies in the United States are the source of TCP.
16          20.    TCP is and/or was, among other things, an inert ingredient, impurity
17   and/or manufacturing byproduct in certain soil fumigant products used to control
18   nematodes (microscopic worms that infest plant roots) that were marketed primarily,
19   although not exclusively, from the 1940s through the 1980s.
20          21.    The TCP present in TCP-containing soil fumigants had, and has, no
21   beneficial purpose in connection with the application of such soil fumigants to crops.
22          22.    TCP has unique characteristics that cause extensive environmental
23   contamination and a corresponding threat to the public health and welfare. In
24   particular, TCP does not readily adsorb (i.e., stick) to soil particles. Rather, once TCP
25   is applied, discharged, disposed of, or otherwise released into or onto land, it is readily
26   transported through the subsurface and into groundwater. In addition, TCP is known
27   to be persistent, i.e., it does not readily biodegrade or chemically degrade naturally in
28   the subsurface. There is a lengthy delay, based on site-specific factors, between the
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       5
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 6 of 24 Page ID #:6




1    time TCP or products containing TCP are released into the subsurface environment
2    and the time TCP accumulates in groundwater in sufficient quantities and locations to
3    contaminate public drinking water resources. In short, TCP migrates readily through
4    soil and groundwater, resists natural degradation, and is difficult and costly to remove
5    from groundwater.
6          23.    TCP presents a significant threat to public health and welfare. TCP is
7    known to cause liver and kidney damage and blood disorders in animals exposed to
8    TCP via ingestion. TCP has also been shown to cause cancer in animals, and is
9    known to the State of California to cause cancer for purposes of the Safe Drinking
10   Water and Toxic Enforcement Act of 1986.
11   B.    Regulatory Standards Applicable To TCP.
12         24.    No federal or state agency has approved TCP as an additive to drinking
13   water. No federal or state agency has approved releasing or discharging TCP to
14   groundwater.
15         25.    The Division of Drinking Water (“DDW”) of the California State Water
16   Resources Control Board (“SWRCB”), formerly part of the California Department of
17   Public Health (“DPH”), is the state agency responsible for regulating public water
18   systems, and Plaintiff’s Water System.
19         26.      At the request of DPH, the California Office of Environmental Health
20   Hazard Assessment finalized a Public Health Goal (“PHG”) for TCP in drinking water
21   of 0.0000007 mg/L, or 0.7 parts per trillion. PHGs for carcinogens or other
22   substances that may cause chronic disease are based solely on health effects and are
23   set at the level at which the State has determined, based on the best available
24   toxicological data in the scientific literature, the substance does not pose any
25   significant risk to health.
26         27.    The SWRCB adopted a Maximum Contaminant Level (“MCL”) for TCP
27   in drinking water in the amount of 0.000005 mg/L, or 5 parts per trillion. An MCL is
28   a legal standard that establishes the maximum permissible level of a contaminant in
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       6
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 7 of 24 Page ID #:7




1    drinking water. Plaintiff, as the owner and operator of the Water System, is required
2    to comply with the MCL for TCP.
3    C.    The Manufacturer Defendants’ Knowledge of TCP’s Hazards.
4          28.    The Manufacturer Defendants, each of whom has promoted the use of
5    TCP and/or products containing TCP (collectively referred to hereinafter as “TCP
6    Products”), knew or should have known of the grave harm and threat to public health
7    and welfare and the environment represented by proliferating use of this compound,
8    including (among other things): widespread pollution of groundwater with TCP,
9    contamination of public and private drinking water supplies by this harmful
10   compound, drinking water supplies being rendered unfit and unusable for
11   consumption and increased costs to public water suppliers and their customers.
12         29.    The manufacturers of TCP Products had a duty—and breached their
13   duty—to evaluate and test such Products adequately and thoroughly to determine their
14   environmental fate and transport characteristics and potential human health and
15   environmental impacts before they produced and sold such Products. They also had a
16   duty—and breached their duty—to minimize the environmental harm caused by TCP.
17   The Manufacturer Defendants, and each of them, failed to adequately evaluate and test
18   their TCP Products, or otherwise ensure that TCP would not contaminate drinking
19   water. As a direct, indirect and proximate result of these failures, TCP contaminated,
20   and continues to contaminate, the drinking water supply of Plaintiff’s Water System.
21         30.    At all times relevant to this action, the Manufacturer Defendants knew, or
22   reasonably should have known, among other things, that: (a) TCP is toxic; and (b)
23   when applied, discharged, disposed of, or otherwise released into or onto land, TCP
24   readily migrates through the subsurface, mixes easily with groundwater, resists natural
25   degradation, renders drinking water unsafe and/or non-potable, and requires
26   significant expenditures to remove from public drinking water supplies.
27         31.    Despite knowing or having reason to know that long-term groundwater
28   contamination, pollution of water supplies, and threats to public health and safety
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       7
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 8 of 24 Page ID #:8




1    were inevitable consequences of the foreseeable and intended uses of their TCP
2    Products without proper precautionary measures, including but not limited to adequate
3    warnings, the Manufacturer Defendants nonetheless promoted, marketed and/or sold
4    TCP Products in California and elsewhere.
5          32.    At all times relevant herein, the Manufacturer Defendants, and each of
6    them, knew or should have known that feasible measures could have been
7    implemented to remove or substantially reduce the amount of TCP in their finished
8    TCP-containing soil fumigant products without decreasing the ability of these
9    products to control nematodes, but they failed to implement such measures.
10         33.    At all times relevant herein, the Manufacturer Defendants, and each of
11   them, knew or should have known that TCP is a hazardous waste which should be
12   disposed of safely and separately from non-hazardous wastes. Nonetheless, the
13   Manufacturer Defendants caused or allowed TCP – a hazardous waste product created
14   by their chemical manufacturing processes – to be included in their products,
15   including soil fumigant products. The Manufacturer Defendants then instructed users
16   to apply products containing TCP to agricultural fields, where these Defendants knew
17   or should have known that TCP would contaminate groundwater.
18         34.    Adequate warnings regarding the known and foreseeable risks of TCP
19   could have prevented or mitigated the contamination and resulting damages alleged
20   herein. Despite knowing or having reason to know of the risks to public drinking
21   water resources posed by the discharge, disposal or release into or onto land of TCP
22   Products, the Manufacturer Defendants unreasonably failed to provide any adequate
23   warnings regarding the known and foreseeable risks of TCP to customers, end-users,
24   regulators, public officials and/or the public, including Plaintiff.
25         35.    In addition to the negligent and/or reckless conduct alleged herein, the
26   Manufacturer Defendants, by agreement and/or tacit understanding among them, each
27   knowingly pursued or took an active part in a common plan, design and/or conspiracy
28   to market and/or promote products they knew to be dangerous to the environment. In
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       8
      Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 9 of 24 Page ID #:9




1    particular, these Defendants engaged in joint activity for the specific purpose of
2    suppressing, concealing, and/or minimizing information regarding the toxicity and
3    persistence of TCP. These Defendants’ common plan, design and/or conspiracy, and
4    the acts taken in furtherance of such common plan, design and/or conspiracy, are a
5    direct and proximate cause of the TCP contamination in Plaintiff’s Water System.
6    D.    The Impact of TCP on Plaintiff’s Water System.
7          36.    TCP has been detected in varying amounts at varying times in water
8    extracted from certain of Plaintiff’s wells located in or near the Facility, (referred to
9    herein as the “Contaminated Wells”). TCP has been detected and/or is present in the
10   Contaminated Wells at levels substantially above the applicable MCL. The detection
11   and/or presence of TCP, and the threat of further detection and/or presence of TCP, in
12   the Contaminated Wells in varying amounts and at varying times has resulted in, and
13   will continue to cause, significant injuries and damages to the Contaminated Wells
14   and Plaintiff’s Water System.
15         37.    The injuries to Plaintiff caused by Defendants’ conduct as alleged herein
16   constitute an unreasonable interference with, and physical damage to, the limited
17   subterranean supplies of fresh drinking water on which Plaintiff’s Contaminated Wells
18   depend. Plaintiff’s interest in protecting the quality of its limited drinking water
19   supplies constitutes a reason personal for seeking damages sufficient to restore such
20   drinking water supplies to their pre-contamination condition.
21   E.    Summary of Allegations.
22         38.    At all times relevant to this action:
23                (a)    The Manufacturer and Distributor Defendants, and each of them,
24                       sold, exchanged, supplied, distributed, delivered or otherwise
25                       provided (directly or indirectly) TCP Products to the
26                       Owner/Operator Defendants. Such sales, exchanges, supplies,
27                       distributions, deliveries and/or other provisions of TCP Products to
28                       the Owner/Operator Defendants occurred over time.
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                       9
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 10 of 24 Page ID #:10




1                 (b)   TCP Products purchased or otherwise acquired (directly or
2                       indirectly) from the Manufacturer and/or Distributor Defendants,
3                       and each of them, by the Owner/Operator Defendants were
4                       applied, discharged, disposed of or otherwise released into or onto
5                       lands in the vicinity of Plaintiff’s Contaminated Wells. Such
6                       applications, discharges, disposals and/or releases of TCP occurred
7                       at various times, in varying quantities and in different locations.
8                 (c)   TCP takes time to migrate from points of application, discharge,
9                       disposal and/or release to locations within the subsurface at which
10                      it has an appreciable impact on groundwater. TCP has over time
11                      migrated in the subsurface from various application, discharge,
12                      disposal and/or release points at or near the surface on lands in the
13                      vicinity of Plaintiff’s Contaminated Wells, causing pollution,
14                      contamination, and substantial and continuing damage to those
15                      Wells and the groundwaters that supply them, causing appreciable
16                      injury to Plaintiff and damaging Plaintiff at such times and in
17                      amounts to be proved at trial.
18         39.    At all times relevant to this action, TCP Products manufactured, sold,
19   and/or released by Defendants caused and/or contributed to the TCP contamination
20   alleged herein.
21         40.    At all times relevant to this action, the TCP Products purchased or
22   otherwise acquired by the Owner/Operator Defendants were TCP Products
23   manufactured, marketed, distributed and/or sold by one or more of the Manufacturer
24   and Distributor Defendants named herein.
25         41.    Defendants, and each of them, are jointly and severally liable for the
26   damages alleged herein.
27
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      10
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 11 of 24 Page ID #:11




1                               FIRST CAUSE OF ACTION
2                   (Strict Products Liability Based On Defective Design
                   Against The Manufacturer and Distributor Defendants)
3
4          42.    Plaintiff realleges each of the preceding paragraphs, and by this reference
5    incorporates each such paragraph as though set forth in full.
6          43.    The Manufacturer and Distributor Defendants, and each of them,
7    designed, manufactured, formulated, promoted, marketed, distributed, and/or sold
8    TCP Products.
9          44.    The Manufacturer and Distributor Defendants, and each of them, knew
10   and/or should have known that such TCP Products were to be purchased and used
11   without inspection for defects.
12         45.    TCP Products purchased or otherwise acquired (directly or indirectly)
13   from the Manufacturer and/or Distributor Defendants, and each of them, by the
14   Owner/Operator Defendants were applied, discharged, disposed of or otherwise
15   released into or onto lands in the vicinity of Plaintiff’s Contaminated Wells.
16         46.    The TCP Products purchased by the Owner/Operator Defendants were
17   used in a reasonably foreseeable manner and without substantial change in the
18   condition of such Products.
19         47.    Soil fumigant products containing TCP are, and at all relevant times
20   were, designed to be applied, injected and/or released directly into soil. Leaks, spills
21   and releases of soil fumigant products containing TCP were also inherent in the
22   normal, foreseeable uses of such products, including the transportation, loading,
23   unloading, storage, handling, and application of such products.
24         48.    The Manufacturer and Distributor Defendants knew, or should have
25   known, that use of TCP Products in their intended manner would result in the spillage,
26   discharge, disposal or release of TCP into or onto land.
27         49.    The TCP Products used in the vicinity of Plaintiff’s Contaminated Wells
28   were defective in design and unreasonably dangerous products because, among other
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      11
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 12 of 24 Page ID #:12




1    things:
2                 (a)    The TCP contained in soil fumigant products containing TCP
3                        served no beneficial purpose.
4                 (b)    TCP causes extensive groundwater contamination when it, or
5                        products containing it, are used in their foreseeable and intended
6                        manner.
7                 (c)    TCP poses significant threats to the public health and welfare and
8                        the environment.
9                 (d)    Defendants failed to conduct reasonable, appropriate or adequate
10                       scientific studies to evaluate the environmental fate and transport
11                       and potential human health effects of TCP.
12         50.    At all times relevant to this action, TCP Products were dangerous to an
13   extent beyond that which would be contemplated by the ordinary consumer, and/or the
14   benefit of the presence of TCP in TCP products, if any, did not outweigh the risk of
15   harm to public health and welfare and the environment posed by the presence of TCP
16   in TCP Products.
17         51.    As a direct and proximate result of the defects previously described,
18   Plaintiff’s Contaminated Wells and the groundwaters that supply them have been, and
19   continue to be, contaminated with TCP, causing physical damage to such
20   groundwaters and causing Plaintiff significant injury and property damage.
21   Restoration, repair and/or remediation of the property damage alleged herein has
22   required Plaintiff, and will continue to require Plaintiff, to incur substantial costs and
23   expenses in an amount to be proved at trial.
24         52.    The Manufacturer and Distributor Defendants are strictly, jointly and
25   severally liable for all such damages, and Plaintiff is entitled to recover all such
26   damages in this action.
27         53.    The Manufacturer Defendants knew and/or should have known that it
28   was substantially certain that their alleged acts and omissions described above would
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      12
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 13 of 24 Page ID #:13




1    cause injury and damage, including TCP contamination of drinking water supplies.
2    The Manufacturer Defendants committed each of the above-described acts and
3    omissions knowingly, willfully, and with oppression, fraud, and/or malice. Such
4    conduct is reprehensible, despicable, and was performed to promote sales of TCP
5    Products and maximize profits, in conscious disregard of the probable dangerous
6    consequences of that conduct and its foreseeable impact upon health, property and the
7    environment, including Plaintiff’s Water System. Therefore, Plaintiff requests an
8    award of exemplary damages in an amount that is sufficient to punish these
9    Defendants and that fairly reflects the aggravating circumstances alleged herein. After
10   the completion of additional investigation and discovery, Plaintiff may seek leave of
11   court to amend this Complaint to allege a claim for exemplary damages against
12   additional defendants if warranted by the facts.
13         WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
14   hereafter.
15                            SECOND CAUSE OF ACTION
16                 (Strict Products Liability Based On Failure To Warn
                  Against The Manufacturer And Distributor Defendants)
17
18         54.    Plaintiff realleges each of the preceding paragraphs, and by this reference
19   incorporates each such paragraph as though set forth in full.
20         55.    The Manufacturer and Distributor Defendants, and each of them,
21   designed, manufactured, formulated, promoted, marketed, distributed, and/or sold
22   TCP Products.
23         56.    The Manufacturer and Distributor Defendants, and each of them, knew
24   and/or should have known that such TCP Products were to be purchased and used
25   without inspection for defects.
26         57.    TCP Products purchased or otherwise acquired (directly or indirectly)
27   from the Manufacturer and/or Distributor Defendants, and each of them, by the
28   Owner/Operator Defendants were applied, discharged and/or disposed of in or
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      13
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 14 of 24 Page ID #:14




1    otherwise released into or onto lands in the vicinity of Plaintiff’s Contaminated Wells.
2          58.    The TCP Products purchased by the Owner/Operator Defendants were
3    used in a reasonably foreseeable manner and without substantial change in the
4    condition of such products.
5          59.    Soil fumigant products containing TCP are, and at all relevant times
6    were, designed to be applied, injected and/or released directly into soil. Leaks, spills
7    and releases of soil fumigant products containing TCP were also inherent in the
8    normal, foreseeable uses of such products, including the transportation, loading,
9    unloading, storage, handling, and application of such products.
10         60.    The Manufacturer and Distributor Defendants knew, or should have
11   known, that use of TCP Products other than soil fumigants in their intended manner
12   would result in the spillage, discharge, disposal or release of TCP into or onto land.
13         61.    The TCP Products used in the vicinity of Plaintiff’s Contaminated Wells
14   were defective in design and unreasonably dangerous products for the reasons set
15   forth in Paragraph 49 above, among other things.
16         62.    Despite the known and/or foreseeable environmental and human health
17   hazards associated with the application or release of TCP Products in the vicinity of
18   subterranean drinking water supplies, including contamination of public drinking
19   water supplies with TCP, the Manufacturer and Distributor Defendants, and each of
20   them, failed to provide adequate warnings of, or take any other precautionary
21   measures to mitigate, those hazards.
22         63.    In particular, the Manufacturer and Distributor Defendants failed to
23   describe such hazards or provide any precautionary statements regarding such hazards
24   in the labeling of their TCP Products or otherwise.
25         64.    As a direct and proximate result of the Manufacturer and Distributor
26   Defendants’ failure to warn of the hazards posed by application or release of TCP
27   Products in the vicinity of subterranean drinking water supplies that were, or should
28   have been, known to them, Plaintiff’s Contaminated Wells and the groundwaters that
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      14
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 15 of 24 Page ID #:15




1    supply them have been, and continue to be, contaminated with TCP, causing physical
2    damage to such groundwaters and causing Plaintiff significant injury and property
3    damage. Restoration, repair and/or remediation of the property damage alleged herein
4    has required Plaintiff, and will continue to require Plaintiff, to incur substantial costs
5    and expenses in an amount to be proved at trial.
6           65.   The Manufacturer and Distributor Defendants are strictly, jointly and
7    severally liable for all such damages, and Plaintiff is entitled to recover all such
8    damages in this action.
9           66.   For the reasons set forth and specifically alleged in Paragraph 53,
10   Plaintiff is entitled to an award of exemplary damages against the Manufacturer
11   Defendants that is sufficient to punish these Defendants and that fairly reflects the
12   aggravating circumstances alleged herein. After the completion of additional
13   investigation and discovery, Plaintiff may seek leave of court to amend this Complaint
14   to allege a claim for exemplary damages against additional defendants if warranted by
15   the facts.
16          WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
17   hereafter.
18                             THIRD CAUSE OF ACTION
19                      (Continuing Nuisance Against All Defendants)

20          67.    Plaintiff realleges each of the preceding paragraphs, and by this
21   reference incorporates each such paragraph as though set forth in full.
22          68.   Plaintiff is the owner of land, easements and water rights which permit it
23   to extract groundwater for use in its Water System.
24          69.   The negligent, reckless, intentional and/or ultra-hazardous activity of
25   Defendants, and each of them, as alleged herein, has resulted in the continuing
26   contamination of Plaintiff’s Contaminated Wells and the groundwaters that supply
27   them by TCP, and constitutes a nuisance. Each such Defendant has caused,
28   maintained, assisted and/or participated in such nuisance, and is a substantial
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      15
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 16 of 24 Page ID #:16




1    contributor to such nuisance.
2          70.    The nuisance caused, contributed to, maintained, assisted and/or
3    participated in by Defendants, and each of them, has caused substantial injury to
4    Plaintiff’s Contaminated Wells and the groundwaters that supply them, in which
5    Plaintiff has a significant property interest.
6          71.    The nuisance caused, contributed to, maintained, assisted and/or
7    participated in by Defendants, and each of them, has and continues to substantially
8    and unreasonably interfere with, obstruct and/or disturb Plaintiff’s right to extract, use
9    and enjoy groundwater from its Contaminated Wells. Plaintiff is specially and
10   adversely affected by the nuisance.
11         72.    The Manufacturer Defendants, each of whom, supplied, distributed,
12   delivered, sold and/or otherwise entrusted (directly or indirectly) TCP Products that
13   were applied, discharged, disposed of or otherwise released into or onto land in the
14   vicinity of Plaintiff’s Contaminated Wells, engaged in affirmative conduct that
15   caused, contributed to, maintained and/or assisted in the creation of the nuisance
16   alleged herein, including, but not limited to:
17                (a)    disposing of TCP – a hazardous waste created by the Manufacturer
18   Defendants’ manufacturing process – by causing TCP to be present in and/or failing to
19   remove it from TCP Products which were designed to be applied to the ground;
20                (b)    promoting, marketing, providing product information and/or
21   instructions for use of, TCP Products, but failing to require any different or special
22   handling instructions or advising others to take any other precautionary measures to
23   mitigate the known and/or foreseeable risks posed by the use of TCP Products in the
24   vicinity of subterranean drinking water supplies, including contamination of
25   groundwater with TCP;
26                (c)    providing instructions for use of TCP Products that rendered
27   groundwater contamination a likely, if not inevitable result, of normal application or
28   use of their TCP Products;
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      16
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 17 of 24 Page ID #:17




1                  (d)   misrepresenting the chemical characteristics of their TCP Products
2    and failing to disclose information regarding the TCP Products’ environmental risks to
3    regulators;
4                  (e)   providing application equipment, advising and assisting with the
5    application of TCP Products, sharing soil fumigant-related research with users and/or
6    providing other forms of on-site assistance; and
7                  (f)   participating in and materially supporting field trials and field
8    research involving TCP Products in and around Plaintiff’s Facility, which, in turn,
9    helped establish the effectiveness of those TCP Products and led to the routine use of
10   them by farmers in and around Plaintiff’s Facility.
11         78.     The Distributor Defendants, each of whom, supplied, distributed,
12   delivered, sold and/or otherwise entrusted (directly or indirectly) TCP Products that
13   were applied, discharged, disposed of or otherwise released into or onto land in the
14   vicinity of Plaintiff’s Contaminated Wells, engaged in affirmative conduct that
15   caused, contributed to, maintained and/or assisted in the creation of the nuisance
16   alleged herein, including, but not limited to applying the TCP Products to the soil,
17   providing application equipment, advising and assisting with the application of TCP
18   Products and/or providing other forms of on-site assistance.
19         79.     The contamination of Plaintiff’s water and wells alleged herein has
20   varied over time and has not yet ceased. TCP continues to migrate into and enter
21   Plaintiff’s Contaminated Wells. The contamination alleged herein is reasonably
22   abatable.
23         80.     As a direct and proximate result of Defendants’ acts and omissions as
24   alleged herein, Plaintiff’s Contaminated Wells and the groundwaters that supply them
25   have been, and continue to be, contaminated with TCP, causing Plaintiff significant
26   injury and damage. As a direct and proximate result of these Defendants’ acts and
27   omissions as alleged herein, Plaintiff has incurred, is incurring, and will continue to
28   incur, investigation, treatment, remediation and monitoring costs and expenses related
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      17
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 18 of 24 Page ID #:18




1    to the TCP contamination of Plaintiff’s Contaminated Wells in an amount to be
2    proved at trial.
3           81.    For the reasons set forth and specifically alleged in paragraph 53,
4    Plaintiff is entitled to an award of exemplary damages against the Manufacturer
5    Defendants that is sufficient to punish these Defendants and that fairly reflects the
6    aggravating circumstances alleged herein. After the completion of additional
7    investigation and discovery, Plaintiff may seek leave of court to amend this Complaint
8    to allege a claim for exemplary damages against additional defendants if warranted by
9    the facts.
10          WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
11   hereafter.
12                             FOURTH CAUSE OF ACTION
13                       (Continuing Trespass Against All Defendants)

14          82.    Plaintiff realleges each of the preceding paragraphs, and by this
15   reference incorporates each such paragraph as though set forth in full.
16          83.    Plaintiff is the owner and actual possessor of its Water System, which
17   includes drinking water production wells, including Plaintiff’s Contaminated Wells,
18   which draw groundwater from one or more aquifers.
19          84.    Plaintiff owns, possesses and actively exercises rights to extract and use
20   groundwater drawn from the drinking water production wells described in the
21   preceding paragraph, including Plaintiff’s Contaminated Wells.
22          85.    Defendants, and each of them, negligently, recklessly and/or intentionally
23   failed to properly control, apply and/or dispose of TCP Products, such that they
24   proximately caused TCP to enter, invade, intrude upon and injure Plaintiff’s
25   possession of property.
26          86.    The Manufacturer Defendants, each of whom, supplied, distributed,
27   delivered, sold and/or otherwise entrusted (directly or indirectly) TCP Products that
28   were applied, discharged, disposed of or otherwise released into or onto land in the
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      18
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 19 of 24 Page ID #:19




1    vicinity of Plaintiff’s Contaminated Wells, engaged in affirmative conduct that
2    caused, contributed to, maintained and/or assisted in the creation of the trespass
3    alleged herein, including, but not limited to:
4                  (a)   disposing of TCP – a hazardous waste created by the Manufacturer
5    Defendants’ manufacturing process – by causing TCP to be present in and/or failing to
6    remove it from TCP Products which were designed to be applied to the ground;
7                  (b)   promoting, marketing, providing product information and/or
8    instructions for use of, TCP Products, but failing to require any different or special
9    handling instructions or advising others to take any other precautionary measures to
10   mitigate the known and/or foreseeable risks posed by the use of TCP Products in the
11   vicinity of subterranean drinking water supplies, including
12   contamination of groundwater with TCP;
13                 (c)   providing instructions for use of TCP Products that rendered
14   groundwater contamination a likely, if not inevitable result, of normal application or
15   use of their TCP Products;
16                 (d)   misrepresenting the chemical characteristics of their TCP Products
17   and failing to disclose information regarding the Products’ environmental risks to
18   regulators;
19                 (e)   providing application equipment, advising and assisting with the
20   application of TCP Products, sharing soil fumigant-related research with users and/or
21   providing other forms of on-site assistance; and
22                 (f)   participating in and materially supporting field trials and field
23   research involving TCP Products in and around Plaintiff’s Facility, which, in turn,
24   helped establish the effectiveness of those TCP Products and led to the routine use of
25   them by farmers in and around Plaintiff’s Facility.
26         87.     The Distributor Defendants, each of whom, supplied, distributed,
27   delivered, sold and/or otherwise entrusted (directly or indirectly) TCP Products that
28   were applied, discharged, disposed of or otherwise released into or onto land in the
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      19
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 20 of 24 Page ID #:20




1    vicinity of Plaintiff’s Contaminated Wells, engaged in affirmative conduct that
2    caused, contributed to, maintained and/or assisted in the creation of the trespass
3    alleged herein, including, but not limited to providing application equipment, advising
4    and assisting with the application of TCP Products and/or providing other forms
5    of on-site assistance.
6           88.    The contamination of Plaintiff’s water and wells alleged herein has
7    varied over time and has not yet ceased. TCP continues to migrate into and enter
8    Plaintiff’s Contaminated Wells. The contamination alleged herein is reasonably
9    abatable.
10          89.    Plaintiff has not consented to, and does not consent to, the contamination
11   alleged herein. Defendants, and each of them, knew or reasonably should have known
12   that Plaintiff would not consent to this trespass.
13          90.    As a direct and proximate result of Defendants’ acts and omissions as
14   alleged herein, Plaintiff’s Contaminated Wells and the groundwaters that supply them
15   have been, and continue to be, contaminated with TCP, causing Plaintiff significant
16   injury and damage. As a direct and proximate result of these Defendants’ acts and
17   omissions as alleged herein, Plaintiff has incurred, is incurring, and will continue to
18   incur, investigation, treatment, remediation and monitoring costs and expenses related
19   to the TCP contamination of Plaintiff’s Contaminated Wells in an amount to be
20   proved at trial.
21          91.    For the reasons set forth and specifically alleged in paragraph 53,
22   Plaintiff is entitled to an award of exemplary damages against the Manufacturer
23   Defendants that is sufficient to punish these Defendants and that fairly reflects the
24   aggravating circumstances alleged herein. After the completion of additional
25   investigation and discovery, Plaintiff may seek leave of court to amend this Complaint
26   to allege a claim for exemplary damages against additional defendants if warranted by
27   the facts.
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      20
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 21 of 24 Page ID #:21




1          WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
2    hereafter.
3                               FIFTH CAUSE OF ACTION
4                            (Negligence Against All Defendants)

5          92.    Plaintiff realleges each of the preceding paragraphs, and by this
6    reference incorporates each such paragraph as though set forth in full.
7          93.    The Owner/Operator Defendants had a duty and breached their duty to
8    use due care in the use, handling, application, discharge and/or disposal of TCP
9    Products.
10         94.    The Owner/Operator Defendants negligently, carelessly, and/or
11   recklessly used, handled, applied, discharged and/or disposed of TCP Products and
12   breached their duties to use due care by applying, spilling, discharging, disposing of
13   and/or otherwise releasing TCP Products into or onto land in the vicinity of Plaintiff’s
14   Contaminated Wells, thus causing the TCP contamination alleged herein.
15         95.    The Manufacturer and Distributor Defendants had a duty and breached
16   their duty to use due care in the design, testing, manufacture, formulation, marketing,
17   distribution, and/or sale of TCP Products.
18         96.    The Manufacturer and Distributor Defendants also had a duty and
19   breached their duty to minimize the environmental harm caused by TCP.
20         97.    The Manufacturer and Distributor Defendants negligently, carelessly,
21   and/or recklessly designed, manufactured, formulated, handled, controlled (or the lack
22   thereof), tested (or the lack thereof), marketed, sold and/or otherwise entrusted TCP
23   Products, and breached their duty to use due care, including but not limited to the
24   following:
25                (a)   The Manufacturer Defendants failed to conduct reasonable,
26                      appropriate or adequate scientific studies to evaluate the
27                      environmental fate and transport and potential human health
28                      effects of TCP.
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      21
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 22 of 24 Page ID #:22




1                 (b)    The Manufacturer and Distributor Defendants, and each of them,
2                        knew, or reasonably should have known, that: (i) TCP is extremely
3                        toxic; and (ii) when applied, discharged, disposed of or otherwise
4                        released into or onto land, TCP readily migrates through the
5                        subsurface, mixes easily with groundwater, moves great distances,
6                        resists natural degradation, renders drinking water unsafe and/or
7                        non-potable and requires significant expenses to remove from
8                        public drinking water supplies.
9                 (c)    Despite knowing that TCP would contaminate groundwater and
10                       threaten public health and welfare, the Manufacturer and
11                       Distributor Defendants nonetheless supplied, marketed, sold,
12                       and/or entrusted TCP Products downstream handlers, purchasers
13                       and end-users, including the Owner/Operator Defendants.
14                (d)    The Manufacturer and Distributor Defendants failed to provide
15                       adequate warnings of, or take any other precautionary measures to
16                       mitigate, the known and foreseeable risks posed by application,
17                       spillage, discharge, disposal or release into or onto land of such
18                       TCP Products, including contamination of groundwater with TCP,
19                       despite their knowledge of the special hazards associated with
20                       TCP.
21         98.    As a direct and proximate result of Defendants’ acts and omissions as
22   alleged herein, Plaintiff’s Contaminated Wells and the groundwaters that supply them
23   have been, and continue to be, contaminated with TCP, causing physical damage to
24   such groundwaters and causing Plaintiff significant injury and property damage.
25   Restoration, repair and/or remediation of the property damage alleged herein has
26   required Plaintiff, and will continue to require Plaintiff, to incur substantial costs and
27   expenses in an amount to be proved at trial.
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      22
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 23 of 24 Page ID #:23




1           99.   For the reasons set forth and specifically alleged in paragraph 53,
2    Plaintiff is entitled to an award of exemplary damages against the Manufacturer
3    Defendants that is sufficient to punish these Defendants and that fairly reflects the
4    aggravating circumstances alleged herein. After the completion of additional
5    investigation and discovery, Plaintiff may seek leave of court to amend this Complaint
6    to allege a claim for exemplary damages against additional defendants if warranted by
7    the facts.
8           WHEREFORE, Plaintiff prays for judgment against Defendants as set forth
9    hereafter.
10                                      JURY DEMAND
11          Plaintiff hereby demands trial by jury on all claims so triable.
12                                  PRAYER FOR RELIEF
13          WHEREFORE, Plaintiff respectfully requests a trial of this action before a jury,
14   and that, upon a favorable verdict, this Court enter judgment in favor of Plaintiff and
15   against Defendants, jointly and severally, as follows:
16          a.    An award of compensatory damages according to proof;
17          b.    An award of exemplary damages in an amount sufficient to punish
18   Manufacturer Defendants Dow and Shell, and to deter them from ever committing the
19   same or similar acts;
20          c.    In the alternative or in addition to an award of damages, as appropriate,
21   an order for abatement of the nuisance;
22          d.    An order awarding Plaintiff its costs in prosecuting this action, including
23   its reasonable attorneys’ fees, together with prejudgment interest to the full extent
24   permitted by law; and
25          e. Such other further relief as the Court may deem just and proper.
26
27
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      23
     Case 2:21-cv-02958 Document 1 Filed 04/06/21 Page 24 of 24 Page ID #:24




1    DATED: April 6, 2021         Respectfully submitted,
2
                                  By:   /s/ Kenneth A. Sansone
3                                       Kenneth A. Sansone SBN 319982
4                                       Seth D. Mansergh SBN 274892
                                        SL ENVIRONMENTAL LAW GROUP, PC
5                                       201 Filbert St, Suite 401
                                        San Francisco, CA 94133
6                                       Telephone: (415) 348-8300
7                                       Facsimile: (415) 348-8333

8                                       Attorneys for Plaintiff DOLE PACKAGED
                                        FOODS, LLC
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       ,PLAINTIFF DOLE PACKAGED FOODS, LLC’S COMPLAINT FOR DAMAGES AND
                                 OTHER RELIEF
                                      24
